Citation Nr: 0930676	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-18 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for rheumatic 
valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had active service in the United States Army 
from February 1950 to August 1951, when he was medically 
discharged.  The appellant subsequently entered the United 
States Air Force in August 1951, and received a bad conduct 
discharge in March 1953.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2006 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee that denied 
the appellant's attempt to reopen his claim of entitlement to 
service connection for rheumatic valvulitis, inactive, with 
deformity of the mitral valve/mitral insufficiency.

The Board notes that the appellant's rheumatic valvulitis, 
inactive, with deformity of the mitral valve/mitral 
insufficiency claim was originally denied in a February 1991 
rating decision; the appellant was notified of the denial the 
next month, but he did not appeal the denial.  The February 
1991 rating decision represents the last final action on the 
merits of that claim.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  The February 1991 RO rating action also represents 
the last final decision on any basis as to the issue of 
whether the appellant incurred rheumatic valvulitis, 
inactive, with deformity of the mitral valve/mitral 
insufficiency that is etiologically related to his service in 
the military.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, 
the Board will consider whether any of the evidence submitted 
since the February 1991 rating decision constitutes new and 
material evidence.

In his June 2007 VA Form 9, the appellant requested a Board 
videoconference hearing; however, in a written statement 
submitted in August 2007, the appellant withdrew his hearing 
request.  In December 2007, the appellant submitted another 
VA Form 9 and indicated that he did not want a Board hearing.  
Thus, the Board hearing request has been withdrawn.  
38 C.F.R. § 20.704(e).

The Board notes that the appellant submitted a claim for 
service connection for an eye condition in May 2006.  A 
December 2006 Report of Contact indicates that the appellant 
withdrew that eye disorder service connection claim; he did 
not respond to the RO letter issued that same month 
acknowledging the withdrawal of that claim.  The appellant's 
claim for service connection for an eye disorder has thus 
been withdrawn.  See 38 C.F.R. § 20.204.

In November 2008, the appellant submitted a claim of 
entitlement to service connection for Parkinson's Disease.  
That claim is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for service 
connection for rheumatic valvulitis, inactive, with deformity 
of the mitral valve/mitral insufficiency in a rating decision 
issued in February 1991.

2.  The evidence received since the February 1991 rating 
decision, when presumed credible and when considered with 
previous evidence, does not relate to an unestablished fact 
necessary to substantiate the claim and, when considered 
together with the previous evidence of record, does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1991 rating decision that denied the claim 
for service connection for rheumatic valvulitis, inactive, 
with deformity of the mitral valve/mitral insufficiency is a 
final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  The evidence received subsequent to the February 1991 
rating decision is not new and material, and consequently 
does not serve to reopen the appellant's claim of entitlement 
to service connection for rheumatic valvulitis, inactive, 
with deformity of the mitral valve/mitral insufficiency.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has specified duties to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  VA must notify the claimant of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The appellant was notified of the 
information necessary to substantiate his rheumatic 
valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency new and material evidence claim in 
a letter dated in March 2005 (prior to the issuance of the 
February 2006 rating decision).  In that document the RO 
informed the appellant about what was needed to reopen his 
claim for service connection.  

In particular, the letter informed the appellant of what 
constituted new and material evidence, why his claim had 
previously been denied and what was needed to reopen the 
claim.  The appellant was informed of the evidence and 
information needed to establish entitlement to service 
connection for rheumatic valvulitis, inactive, with deformity 
of the mitral valve/mitral insufficiency, the underlying 
claim.  The March 2005 notice letter told the appellant that 
he needed to submit medical evidence showing a current mental 
disability as well as medical evidence establishing a link or 
nexus between his current disability and his service.  
Furthermore, the letter informed the appellant that he needed 
to submit evidence relating to establishing that his claimed 
rheumatic valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency did not exist prior to his entry 
into service in February 1950.  Consequently, the Board finds 
that adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection for 
rheumatic valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency found insufficient in the previous 
denial.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of Supplemental 
Statements of the Case issued in August 2007, and November 
2007, - after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as any timing error did not 
affect the essential fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the new and material evidence 
claim after the initial decision by the AOJ, did not affect 
the essential fairness of the adjudication because the 
appellant could be expected to understand what was needed to 
reopen his claim from the notice letter sent to him by the RO 
in March 2005, the rating decision, the May 2007 Statement of 
the Case (SOC) and the SSOCs.  In particular, the AOJ has 
informed the appellant of what constituted new and material 
evidence, why his service connection claim had previously 
been denied, and what was needed to reopen that claim.  The 
appellant was informed of the evidence and information needed 
to establish entitlement to service connection for rheumatic 
valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency (the underlying claim).  

Furthermore, it is apparent from the procedural history of 
this case that the legal elements required to demonstrate 
entitlement to service connection have been stated 
repeatedly, as have those for new and material evidence, thus 
establishing that a reasonable person such as the appellant 
could be expected to understand what was still needed based 
on all the various types of notice provided in the record of 
this case.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed for his rheumatic valvulitis, inactive, with deformity 
of the mitral valve/mitral insufficiency claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's claims file.  VA and 
private medical records were obtained and associated with the 
claims file.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Furthermore, in 
written statements submitted in August 2007, and December 
2007, the appellant averred that he had no additional 
evidence to submit.  Therefore, there is no duty to assist or 
notify that is unmet.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO advised the appellant of such information in a letter 
sent to him in April 2006.  In addition, because the 
reopening of the appellant's claim for service connection is 
being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this matter in 
its current procedural posture would not therefore inure to 
the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  He was also afforded 
opportunities to submit evidence.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The claimant prevails in either event.  
However, if the weight of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The appellant submitted his claim to reopen in March 2005.  
The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether the claim should 
be reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The February 1991 rating 
decision, the last time the appellant's service connection 
claim for rheumatic valvulitis, inactive, with deformity of 
the mitral valve/mitral insufficiency was finally disallowed 
on any basis, is final and may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Therefore, the appellant's claim may be 
reopened only if new and material evidence has been secured 
or presented since the February 1991 rating decision.  See 
Glynn v. Brown, 6 Vet. App. 523 (1994).

The evidence considered by the RO in reaching its February 
1991 denial included a VA Form 21-256 submitted in January 
1991; the appellant's Army service medical treatment records 
and records from the office of the Surgeon General (SGO); and 
a VA Form 10-P-10 dated in September 1953.

In his January 1991 application for benefits, the appellant 
sought service connection for heart trouble.  The appellant's 
Army service medical records and SGO records reveal that he 
was treated in an Army hospital for rheumatic valvulitis, 
inactive, with deformity of the mitral valve/mitral 
insufficiency in May 1951.  As a result of that 
hospitalization, the appellant was referred for Medical Board 
proceedings.  The May 29, 1951 report of the Medical Board 
states that the appellant had been diagnosed with rheumatic 
valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency and that this condition made him 
unfit for service.  The condition was described as unchanged 
and the Line of Duty (LOD) finding was that the rheumatic 
valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency was not incident to service as it 
had existed prior to the appellant's entry into service.  It 
was further stated by the Medical Board that the appellant's 
heart condition had a date of origin prior to February 2, 
1950; that the condition had not been aggravated by active 
duty; and that the appellant had become incapacitated for 
military duty on March 5, 1951.  The appellant was 
subsequently discharged on August 1, 1951.

Post-service, the appellant submitted a VA Form 10-P-10, 
Application for Hospital Treatment, in September 1953.  This 
application was submitted because the appellant was seeking 
treatment for an eye problem.

The February 19991 rating decision indicated that the 
appellant's claimed rheumatic valvulitis, inactive, with 
deformity of the mitral valve/mitral insufficiency was found 
to have existed prior to his entry into active service.  The 
RO further found that there was no indication that 
aggravation of the condition had occurred in service and 
service connection was therefore denied for rheumatic 
valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency.

The appellant submitted a claim to reopen his heart problem 
service connection claim in March 2005.  As service 
connection for his rheumatic valvulitis, inactive, with 
deformity of the mitral valve/mitral insufficiency had 
previously been denied because the condition had been shown 
to have existed prior to service without any aggravation 
during service, for new evidence to be material for the 
rheumatic valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency claim, it would have to tend to 
show that current mitral valve pathology did not exist prior 
to service or that the condition was aggravated during active 
service.  Medical evidence that demonstrated a nexus between 
his current disorder and his service would also be new and 
material evidence.

The evidence added to the claims file after February 1991 
includes the appellant's November 2000 claim for pension 
benefits; the reports of VA medical treatment rendered 
between January 2000 and July 2007; private treatment records 
dated from October 1999 to December 1999; the report from the 
VA aid and attendance examination conducted in January 2004; 
and various written statements submitted by the appellant.

Review of the appellant's VA treatment records does not 
reveal any diagnosis of rheumatic valvulitis, inactive, with 
deformity of the mitral valve/mitral insufficiency.  Nor do 
those records reveal any treatment for rheumatic valvulitis, 
inactive, with deformity of the mitral valve/mitral 
insufficiency.  The only cardiac problem on the appellant's 
VA Problem List is hypertension; there is no indication that 
any one of the appellant's VA health care providers was aware 
that the appellant's prior medical history included a 
diagnosis of rheumatic valvulitis, inactive, with deformity 
of the mitral valve/mitral insufficiency and the appellant 
never received any VA treatment for that condition.  The 
private medical records indicate that the appellant was 
treated for a stroke; there is no mention of any findings of, 
diagnosis of, or treatment for, rheumatic valvulitis, 
inactive, with deformity of the mitral valve/mitral 
insufficiency.  The report from the January 2004 VA aid and 
attendance examination indicates that the appellant's 
previous medical history was negative for heart disease.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

Certain chronic disabilities, including some cardiac 
diseases, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

As previously noted, the appellant's claim was denied, in 
February 1991, because the evidence of record showed that the 
claimed rheumatic valvulitis, inactive, with deformity of the 
mitral valve/mitral insufficiency existed prior to the 
appellant's entry into active service in February 1950, and 
that the condition had not been aggravated by service.  No 
medical evidence to the contrary has been added to the claims 
file since February 1991.  The evidence added to the claims 
file since February 1991 does not indicate that the claimed 
rheumatic valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency did not exist prior to February 
1950, and that evidence does not show that the claimed 
rheumatic valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency was aggravated by service.  In 
fact, the current medical evidence of record does not even 
demonstrate the existence of a diagnosis of rheumatic 
valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency between 2000 and 2007, and does 
not include any evidence of any etiologic link between any 
current cardiac condition and the appellant's Army service.  

The written statements of the appellant that his claimed 
rheumatic valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency did not pre-exist his entry into 
service are not probative as there is no evidence in the 
record that the appellant has any medical knowledge or 
expertise to render such an opinion.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); Moray v. Brown, 2 Vet. App. 211, 214 (1993).  
These statements are not competent evidence that the 
rheumatic valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency had its onset during service, or, 
in the alternative, was aggravated by the appellant's active 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Neither the appellant nor his 
representative has shown that they have the requisite 
competence.  Furthermore, the appellant has not submitted any 
medical opinion in support of his contention that the claimed 
rheumatic valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency did not pre-date his entry into 
military service in February 1950.

The Board concludes that items of evidence received since the 
February 1991 rating decision are "new" because they are 
pertinent to the appellant's claim and were not previously of 
record.  However, the Board also concludes that such is not 
"material" because the evidence by itself or in connection 
with evidence previously assembled does not raise a 
reasonable possibility of substantiating the claim.  Rather 
it merely confirms that the appellant still believes that he 
has incurred rheumatic valvulitis, inactive, with deformity 
of the mitral valve/mitral insufficiency from his active 
service and it does not offer any indication of a competent 
medical opinion that the claimed condition either did not 
pre-date his active military service or, if it did pre-date 
his entry into service in February 1950, was aggravated 
therein.  

The appellant has contended that he has rheumatic valvulitis, 
inactive, with deformity of the mitral valve/mitral 
insufficiency that is related to his service in the military 
between February 1950 and August 1951.  However, there is no 
evidence to contradict the May 1951 Medical Board findings 
that the appellant's rheumatic valvulitis, inactive, with 
deformity of the mitral valve/mitral insufficiency pre-
existed his entry into service and was not aggravated by said 
service.  The evidence added to the record since February 
1991 does not address or contradict the reasoning offered in 
support of the February 1991 rating decision.  In other 
words, it does not tend to support any one of the appellant's 
contentions in a manner not already shown in February 1991.  
The newly received evidence merely demonstrates that the 
appellant continues to maintain that he has rheumatic 
valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency that is related to his service in 
the military.  It has no direct bearing on the issue of 
entitlement to service connection for said disorder, and 
therefore, is not material.  See Shoop v. Derwinski, 3 Vet. 
App. 45 (1992).

The Board has considered the appellant's statements that he 
suffers from rheumatic valvulitis, inactive, with deformity 
of the mitral valve/mitral insufficiency that was caused by, 
or related to, his service.  The Board reiterates, however, 
that lay statements are not material within the meaning of 
38 C.F.R. § 3.156.  In Moray v. Brown, 2 Vet. App. 211, 213-
214 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

The Federal Circuit Court of Appeals has indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  The Board finds that the evidence submitted since the 
February 1991 rating decision does not provide relevant 
information as to the question of whether the appellant's 
claimed rheumatic valvulitis, inactive, with deformity of the 
mitral valve/mitral insufficiency either did not pre-date his 
entry into service in February 1950, or if it did, that the 
condition was not aggravated by service.  No competent 
medical opinion linking the appellant's current claimed heart 
problem to his service has been received since the February 
1991 rating decision.  

For the reasons set forth above, none of the evidence added 
to the record since the February 1991 rating decision, either 
by itself or in the context of all the evidence, is new and 
material evidence sufficient to reopen the appellant's claim 
of entitlement to service connection for rheumatic 
valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency.  As none of the evidence added to 
the record since the February 1991 rating decision, either by 
itself or in the context of all the evidence, both old and 
new, is competent medical evidence reflecting the existence 
of any cardiac condition etiologically related to any 
incident of service, whether by direct incurrence or by 
aggravation, the Board concludes that the evidence of record 
added since the February 1991 rating decision does not 
constitute new and material evidence sufficient to reopen the 
appellant's claim for service connection for any cardiac 
disorder, including rheumatic valvulitis, inactive, with 
deformity of the mitral valve/mitral insufficiency.  
Therefore, the February 1991 rating decision remains final, 
and the rheumatic valvulitis, inactive, with deformity of the 
mitral valve/mitral insufficiency service connection claim is 
not reopened.

There can be no doubt from review of the record that the 
appellant is sincere in his belief that his 1951 diagnosis of 
rheumatic valvulitis, inactive, with deformity of the mitral 
valve/mitral insufficiency is etiologically related to his 
military service.  However, while the Board has carefully 
reviewed the record in depth, it has been unable to identify 
a basis upon which the benefits sought may be granted.  The 
Board concludes that the evidence presented for and against 
the reopening of the claim for rheumatic valvulitis, 
inactive, with deformity of the mitral valve/mitral 
insufficiency is not in approximate balance such that a grant 
of any requested benefit is required by 38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).



	(CONTINUED ON NEXT PAGE)




Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for rheumatic valvulitis, 
inactive, with deformity of the mitral valve/mitral 
insufficiency, the appeal is denied.





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


